DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. Aplicnt argues that “Eichenberger does not suggest that brackets 146,152 are able to support a towing member”, however the claim is not specific to mentioning if a heavy load (over a person weight 150 lbs plu) will be towed, at the same time, the cross member 32 of Maier can be welded onto the lower section of cross-member 152 (see figure 11B), wherein, welding the cross member of Maier would strengthen the cross-member 152 structurally. Additionally, the item being towed will probably be a sled (dragging on the snow), and the sled would have a tongue or forward extending arm connecting to the towing member.
The rejection of claims 24-25 in view of Eichenberger has been withdrawn.
Regarding the traversal of the restriction, as mention in the non-final rejection dated 9/15/20. claims 17-23 and 37-41 are not related to said species, wherein each of the species is related to an add on that can be found in multiple types of vehicles, for example: Species A, is more specific to brakes, such as a brake rotor and brake caliper; Species B is related to a radiator and its positioning; and Species D is related to a cargo frame and snow flap. Examiner notes that all claims mention a either a chassis or a frame, however, as mentioned above the species are more specific to either a brake and it components, a radiator and its location and a cargo compartment and snow flap; wherein, all of the Species A, B and D can be found in other types of vehicles and can be added to a snowmobile.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27,28,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger in view of Maier (US 5853187). Eichenberger discloses a snowmobile comprising:
a frame (110, 132,181) including side walls sidewalls of tunnel (132), a support platform (132’), and a rear cross-member (146,152), the side walls cooperating with the support platform to define a tunnel; 
an endless belt assembly (130,104) supported by the frame; a seat (142) coupled to the support platform (through one of the rear cross-members);
 Eichenberger does not mention a towing member located rearward of the seat and coupled to the rear cross-member through at least one fastening member, the towing member extending outward from the rear cross-member.
However, Maier discloses a snowmobile hitch (figure 2) located rearward of a seat (12) and coupled to a rear cross member (32) through a fastener (20), the hitch extending outward from the rear cross-member. It would have been obvious for one of ordinary skill in the art to modify Eichenberger by 
Regarding claim 28, the combination of Eichenberger and Maier results on a towing member with a cavity (40) configured to interface with a towing attachment member (46,48).
Regarding claim 33, wherein the combination of Eichenberger and Maier shows a pin (44)  that passes through the rear cross-member. However, one of ordinary skill in the art would find it obvious to replace the pin for a bolt, in order to further secure the hitch to the cross-member, as the bolt would not come undone during towing use.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger and Maier as applied to claim 27 above, and further in view of Wubbolts (US 2006/0108164). Eichenberger and Maier do not mention a heat exchanger. However, Wubbolts discloses a snowmobile with a heat exchanger (see Para. 0016). It would have been obvious for one of ordinary skill in the art to modify Eichenberger by adding a heat exchanger in order to have the snow that is thrown by the endless belt cool special components on the snowmobile –{{a person of ordinary skill in the art has the knowledge that heat exchanger are usually placed within the tunnel as the snow thrown by the endless belt hits the heat exchanger}}--, wherein the heat exchanger can be coupled to the lower portion of the rear cross-member in order to have a solid connection between the tunnel, the rear cross-member and the heat exchanger.
Allowable Subject Matter
Claims 24-26 and 42-44 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/MARLON A ARCE/Examiner, Art Unit 3611                              

/KEVIN HURLEY/Primary Examiner, Art Unit 3611